              Case 2:19-cv-01430-JLR Document 38 Filed 08/10/20 Page 1 of 4



 1                                                          THE HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
 8

 9
     DAVID BORDEN, individually and on                 No. 2:19-cv-01430-JLR
10   behalf of all others similarly situated,
                                                       ORDER GRANTING STIPULATION
11                          Plaintiff,                 ALLOWING PLAINTIFF TO FILE FIRST
                                                       AMENDED COMPLAINT
12           v.
13   EFINANCIAL, LLC., a Washington Limited
     Liability Company,
14
                            Defendant.
15

16           This matter comes before the Court on the Parties’ Stipulation Allowing Plaintiff to File

17    First Amended Complaint (the “Stipulation”). Having reviewed the Stipulation, the Court grants

18    the Stipulation, and it is HEREBY ORDERED THAT Plaintiff shall have fourteen (14) days

19    from the date of this Order to file and serve the amended pleading on all parties, and Defendant

20    //
21
      //
22
      //
23
      //
24

25    //

26    //

       [PROPOSED ORDER] GRANTING STIPULATION ALLOWING
       PLAINTIFF TO FILE FIRST AMENDED COMPLAINT
       CASE NO. 2:19-CV-01430-JLR - PAGE 1
             Case 2:19-cv-01430-JLR Document 38 Filed 08/10/20 Page 2 of 4



 1   shall have twenty-eight (28) days from the date Plaintiff’s amended pleading is filed to file a

 2   responsive pleading.

 3
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
 4



                                                        A
 5

 6

 7                                                      JAMES L. ROBART
                                                        United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      [PROPOSED ORDER] GRANTING STIPULATION ALLOWING
      PLAINTIFF TO FILE FIRST AMENDED COMPLAINT
      CASE NO. 2:19-CV-01430-JLR - PAGE 2
          Case 2:19-cv-01430-JLR Document 38 Filed 08/10/20 Page 3 of 4



 1

 2                                           By: s/ Debra Bernard
 3                                           Debra R. Bernard (pro hac vice)
                                             Attorney for Defendant eFinancial, LLC
 4                                           Perkins Coie LLP
                                             131 South Dearborn Street, Suite 1700
 5                                           Chicago, IL 60603-5559
                                             Telephone: 312.324.3400
 6                                           Facsimile: 312.324.9400
                                             Email: DBernard@perkinscoie.com
 7
                                             By: s/ Nicola C. Menaldo
 8                                           Nicola C. Menaldo #44459
                                             Attorney for Defendant eFinancial, LLC
 9                                           Perkins Coie LLP
                                             1201 Third Avenue, Suite 4900
10                                           Seattle, WA 98101-3099
                                             Telephone: 206.359.8000
11                                           Facsimile: 206.359.9000
                                             Email: NMenaldo@perkinscoie.com
12
                                             By: s/ James G. Snell
13                                           James G. Snell (pro hac vice)
                                             Attorney for Defendant eFinancial, LLC
14                                           Perkins Coie LLP
                                             3150 Porter Drive
15                                           Palo Alto, CA 94304-1212
                                             Telephone: 650.838-4300
16                                           Facsimile: 650.838.4350
                                             Email: JSnell@perkinscoie.com
17

18

19

20

21

22

23

24

25

26

     [PROPOSED ORDER] GRANTING STIPULATION ALLOWING
     PLAINTIFF TO FILE FIRST AMENDED COMPLAINT
     CASE NO. 2:19-CV-01430-JLR - PAGE 3
           Case 2:19-cv-01430-JLR Document 38 Filed 08/10/20 Page 4 of 4



 1

 2

 3   Presented by:

 4   By: s/ Shawn A. Heller
     Shawn A. Heller, Esq. (pro hac vice)
 5   Social Justice Law Collective, PL
     974 Howard Avenue
 6   Dunedin, FL 34698
 7   shawn@sjlawcollective.com

 8   By: s/ Joshua A. Glickman
     Joshua A. Glickman, Esq. (pro hac vice)
 9   Social Justice Law Collective, PL
     6709 W. 119th St., #198
10   Overland Park, KS 66209
11   josh@sjlawcollective.com
     By: /s/ Daniel J. Bugbee       _
12
     Daniel J. Bugbee, WSBA No. 42412
13   155 NE 100th St., Suite 205
     Seattle, WA 98125
14   Tel: (206) 489-3819
15

16

17

18

19

20

21

22

23

24

25

26

     [PROPOSED ORDER] GRANTING STIPULATION ALLOWING
     PLAINTIFF TO FILE FIRST AMENDED COMPLAINT
     CASE NO. 2:19-CV-01430-JLR - PAGE 4
